Citation Nr: 1453750	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-47 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2012, the Board remanded the claims for additional development.  The Board finds there has been substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right and left knee disabilities were manifested by complaints of pain and weakness with objective evidence of arthritis in one major joint group that limited range of motion of the right and left knees.

2.  Throughout the appeal, the Veteran's right and left knee disabilities were manifested with locking, giving way, and pain from in-service partial meniscectomys.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee during the entire period of the appeal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2014).

2.  The criteria for an initial rating in excess of 10 percent for DJD of the left knee during the entire period of the appeal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for separate 20 percent ratings for partial removal and dislocation of semilunar cartilage of the right and left knees with locking, pain, and giving way have been met, effective January 1, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in July 2008 and March 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Service connection was established for arthritis of the right and left knee with painful and some limited motion in a March 2009 rating decision.  The Veteran's degenerative joint disease of the right and left knees were initially rated 10 percent under Diagnostic Code 5260-5010, effective January 1, 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 and 5261 for limitation of knee motion.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings for arthritis will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2014).  Because of the way in which one item of evidence describes the Veteran's knee motion, it is here noted that 0 degrees of extension and 180 degrees of extension are the same position when describing knee motion.  Both represent a completely straight leg with the knee fully extended.  

Under Diagnostic Code 5260, a 0 percent rating is warranted where knee flexion is limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Under Diagnostic Code 5261 a 0 percent rating is warranted where knee extension is limited to 5 degrees.  A 10 percent rating is warranted where knee extension is limited to 10 degrees.  A 20 percent rating is warranted where knee extension is limited to 15 degrees.  A 30 percent rating is warranted where knee extension is limited to 20 degrees.  A 40 percent rating is warranted where knee extension is limited to 30 degrees.  A 50 percent rating is warranted where knee extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a Diagnostic Code 5257.

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014). 

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

An August 2008 VA examination report shows that the Veteran had in-service medial meniscus tears of the right and left knees which required surgical procedures.  The Veteran had 15 percent of his right medial meniscus removed and 75 percent of the left medial meniscus removed.  The Veteran reported that he was able to stand 3 to 8 hours with only short rest periods and able to walk 1 to 3 miles.  Joint symptoms for both knees were reported by the Veteran as giving way, instability, pain, stiffness, weakness, effusion, and no episodes of dislocation or subluxation.  Locking episodes were reported one to three times per month.  The Veteran reported flare ups of a moderate severity occurring weekly that increased stiffness but did not confine him to bed.  Range of motion testing showed right knee flexion to 108 degrees, with pain noted at 108 degrees, with no loss of motion on repetitive use.  Left knee flexion was to 115 degrees with pain noted at 115 degrees with no additional loss of motion on repetitive use.  Right and left knee extension was to 0 degrees with no pain noted and no loss of motion with repetitive use.  Examination of the right knee showed no crepitation, grinding, instability, effusion, dislocation, locking, or patellar abnormality.  Clicks or snapping were noted and a positive McMurrays test was found.  The examiner also reported that the Veteran had a meniscus abnormality as his meniscus was surgically reduced.  Examination of the left knee showed no crepitation, grinding, instability, patellar abnormality, effusion, dislocations, or locking.  Clicks or snaps were noted and a positive McMurrays test.  The examiner noted that the Veteran had a left meniscus abnormality that was surgically reduced.  X-rays showed bilateral degenerative changes of the left and right knee.  Functional impact of the right and left knee disabilities were noted as a decreased mobility, lack of stamina, weakness, fatigue, decreased strength, and pain.

A May 2009 letter from Dr. L.B., shows that the Veteran had pain and osteoarthritis of both knees.  Dr. L.B. noted that the Veteran had intermittent swelling and effusion.  The Veteran's knee disabilities had a negative impact on his activities that was exacerbated with prolonged sitting or walking.  A negative Lachmans test and negative Drawer test were noted.  Dr. L.B. also noted disagreement with a previous VA rating decision regarding the severity of the Veteran's symptoms.  

A January 2010 VA examination report shows that Veteran reported right and left knee deformity, giving way, instability, pain, stiffness, weakness, and swelling.  Flare-ups were reported of the severe nature every two to three weeks lasting one to two days.  The Veteran reported that he was limited to standing 15 to 30 minutes and able to walk a quarter of a mile.  The Veteran was noted with an antalgic gait.  Examination of the right and left knees showed crepitus, tenderness, mild anterior/posterior instability, abnormal motion, and guarding of movement.  Clicking and grinding were noted.  Medial and lateral collateral ligament stability was noted as normal.  No locking, effusion, or dislocation was noted.  The examiner noted patellar abnormality and a surgically absent meniscus and an abnormal lateral meniscus.  Range of motion testing showed flexion of the left knee to 100 degrees with pain noted and extension to 0 degrees.  Right knee flexion was noted to 92 degrees with extension to 0 degrees.  No additional limitation after three repetitions were noted.  No joint ankylosis was noted.  X-ray imaging showed degenerative joint disease of the right and left knees.  The examiner noted that the impact on the Veteran's occupational activities was decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and pain.

A December 2012 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the right and left knees.  The Veteran reported flare-ups that manifested in continuous pain in the knees.  Range of motion testing for the right knee showed flexion to 95 degrees with pain noted at 90 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 110 degrees with pain noted at 110 degrees.  Left knee extension was to 0 degrees.  The Veteran was able to perform repetitive use testing with no loss of range of motion.  Functional loss of the right and left knee were noted as less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  Tenderness on palpation was noted to the joint line for both knees.  Joint stability testing showed right and left knee anterior stability, posterior instability, and medial instability were all normal.  No patellar subluxation or dislocation was noted.  Shin splints were noted.  The examiner reported that the Veteran had meniscectomy for both knees with residual symptoms noted as pain with walking, pain with sitting, and locking.  X-ray imaging showed degenerative arthritis of the right and left knees.  

The Veteran's degenerative joint disease of the right and left knees were each rated 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261-5010 (2014).

First, addressing the limited motion of the right and left knees, the Veteran's flexion of the right knee was measured at 108 degrees, 100 degrees, and 95 degrees throughout the appeal period.  Left knee flexion was measured at 115 degrees, 92 degrees, and 110 degrees throughout the appeals period.  For the Veteran's right and left knee disabilities to warrant a rating higher than 10 percent based on limitation of motion it would have to be shown by objective evidence that flexion was limited to 30 degrees under Diagnostic Code 5260.  The Board finds that the objective medical evidence shows that the Veteran's flexion for the right and left knees has not been limited to 30 degrees, even considering any limitation due to pain or other factors.  Therefore a rating in excess of 10 percent for limited range of flexion is not warranted, even with consideration of  additional functional limitations due to pain and other factors, the Board finds that no separate rating is warranted.  38 C.F.R. § 4.40,.4.45, 4.59 (2014); Deluca v. Brown, 8 Vet. App. 202 (1995).  

Concerning extension of the right and left knees, the Veteran has consistently been able to achieve extension to 0 degrees throughout the appeal period.  Extension limited to 5 degrees or less warrants a 0 percent rating under Diagnostic Code 5261.  The Board finds that the evidence does not show that the Veteran had compensable limitation of right or left knee extension, even with consideration of additional functional limitations due to pain and other factors, the Board finds that no separate rating is warranted.  38 C.F.R. § 4.40,.4.45, 4.59 (2014); Deluca v. Brown, 8 Vet. App. 202 (1995).  

With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  While the Board notes that the Veteran has degenerative arthritis of both knees and could be granted a single rating of 20 percent under Diagnostic Code 5010, his current combined rating for his right and left knee, with bilateral factor included, is already 20 percent, and a greater benefits therefore an assigned of a single 20 percent does not afford him any additional benefits under Diagnostic Code 5010.  38 C.F.R. §§ 4.25, 4.26 (2014).  Accordingly, the Veteran's current rating of 10 percent for his right and left knee disability remains the highest rating warranted for the period prior to even considering functional loss due to pain and other factors under Diagnostic Code 5010.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has also considered the applicability of other potentially applicable diagnostic codes for the Veteran's service-connected degenerative joint disease of the right and left knees.  First, the Board notes that the Veteran has never demonstrated or been diagnosed with ankylosis of either knee.  Therefore, Diagnostic Code 5256 is not applicable.  The Board has also considered Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, all of the VA examinations and private treatment reports are negative for findings of lateral instability or subluxation therefore there is also no basis for an assignment of separate ratings for those symptoms.  While the Veteran has complained of giving way, objective testing has consistently found no lateral instability or subluxation.  Therefore, the Board finds that the preponderance of the most persuasive evidence is against a finding that there is slight recurrent lateral instability or subluxation.

However, the Board finds that the evidence is in equipoise as to whether a separate rating is warranted under Diagnostic Code 5258, which contemplates semilunar cartilage or meniscus dislocation with frequent episodes of locking and pain and effusion into the joint.  The February 2014 VA examiner found that the Veteran's meniscus for the right and left knee showed frequent episodes of joint pain and locking.  May 2009 private treatment reports from Dr. L.B. also show some effusion concerning both knees.  Moreover, partial removal of the meniscus for both knees is shown.  Therefore, the Board finds that the symptoms most nearly approximate the 20 percent ratings under Diagnostic Code 5259 for both knee disabilities since the January 1, 2009, effective date for the grant of service connection for the right and left knee degenerative joint disease.  

The Board has also considered whether a separate rating is available for the scars on the Veteran's right and left knee.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scars does not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scars have not been shown to be unstable, so Diagnostic Code 7803 is inapplicable.  The scar was not painful on examination.  So, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scars has been shown.  Any limitation of motion of the joint due to the underlying disability has already been rated and cannot be rated under a different diagnostic code.  38 C.F.R. § 4.14 (2014).  Therefore, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations for the degenerative joint disease of the right and left knee.  The current symptoms of the knee disabilities are not shown to have resulted in marked interference with employment, beyond that contemplated by the assigned ratings.  The Board finds that the preponderance of the evidence is against a finding that the average industrial impairment from the disability is to such a degree as to warrant the assignment of a higher disability rating.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 10 percent for degenerative joint disease of the right and left knee.  The Board finds that evidence is in relative equipoise to support separate 20 percent ratings, but not higher, for right and left meniscectomies, effective January 1, 2009.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease is denied.

A separate 20 percent rating for semilunar cartilage dislocation with frequent episodes of locking and pain for the right knee is granted, effective January 1, 2009.

A separate 20 percent rating for semilunar cartilage dislocation with frequent episodes of locking and pain for the left knee is granted, effective January 1, 2009.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


